FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November , 2016 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Enel Generación Chile S.A. Securities Registration Record No. 0114 Santiago, 24 November, 2016 Ger. Gen. No. 167/2016 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins No. 1449 Santiago, Chile Re: Significant Event Dear Sir: In accordance with articles 9 and 10, paragraph 2, under Securities Market Law No. 18,045, and as established under General Norm No. 30 issued in 1989 by the Superintendence, duly authorized I hereby inform you of the following significant event that today the Board of Directors of Enel Generación Chile S.A. (the “ Company ”), has approved the Industrial Plan of the Company for the period of 2017-2019. The macro elements included in the Industrial Plan for the three years period 2017-2018 have an estimated EBITDA of 3,095 MUSD (million dollars of the United States of America) and a CAPEX of 687 MUSD, focused mainly in the Current Assets of Generation and projects under construction. Taking into consideration that the contents of the referred to Industrial Plan follows and are based on projections and hypotheses that might or might not come true in the future, its effects cannot be established at this date. A copy of the aforementioned Industrial Plan can be obtained from the Company’s website at the following link www.endesa.cl . Yours truly Valter Moro General Manager Cc National Economic Prosecutor’s Office Central Bank of Chile Santiago Stock Exchange Chilean Electronic Stock Exchange Valparaíso Stock Exchange Central Securities Depositary Risk Classification Committee Enel Generación Chile – Teléfono (56-2) 26309000 – Casilla 1557 – Correo Central – Santiago de Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMPRESA NACIONAL DE ELECTRICIDAD S.A. BY: /S/ Valter Moro Valter Moro Chief Executive Officer Dated:
